

116 HRES 929 IH: Recognizing the enduring cultural and historical significance of emancipation in the Nation’s capital on the anniversary of President Abraham Lincoln’s signing of the District of Columbia Compensated Emancipation Act, which established the “first freed” on April 16, 1862, and celebrating attaining the requisite number of cosponsors for passage of the District of Columbia statehood bill in the House of Representatives.
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 929IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the enduring cultural and historical significance of emancipation in the Nation’s capital on the anniversary of President Abraham Lincoln’s signing of the District of Columbia Compensated Emancipation Act, which established the first freed on April 16, 1862, and celebrating attaining the requisite number of cosponsors for passage of the District of Columbia statehood bill in the House of Representatives.Whereas the District of Columbia has been a focal point of the Nation’s complex racial history, which has included slavery, the Civil War, brutal and unjustified killings of innocent citizens, racial segregation, and legal disenfranchisement, among other violations of human rights; Whereas, on April 16, 1862, in the midst of the Civil War, President Abraham Lincoln signed the District of Columbia Compensated Emancipation Act, which authorized the United States Treasury to expend nearly $1,000,000, up to $300 per slave, to effect the freeing of about 3,100 persons of African descent, and offered $100 to former slaves who agreed to emigrate to countries outside of the United States; Whereas, on January 1, 1863, President Abraham Lincoln issued the Emancipation Proclamation, which established a new birth of freedom by legally emancipating millions of slaves in the 10 States of the Confederacy not under Union control, freeing the majority of the Nation’s slaves; Whereas the Thirteenth Amendment to the Constitution of the United States, which reads Neither slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist within the United States, or any place subject to their jurisdiction. Congress shall have power to enforce this article by appropriate legislation, was adopted on December 6, 1865, and effectively outlawed slavery in the United States; Whereas the enslavement of persons of African descent endured for more than two centuries in what is now the United States, including the District of Columbia; Whereas in 2005, District of Columbia Emancipation Day, commemorating April 16, the date slaves were freed, was made a legal public holiday in the District of Columbia to be celebrated annually on April 16; Whereas the residents of the District of Columbia pay more per capita in Federal taxes than the residents of any State; Whereas, on February 11, 2020, the House Committee on Oversight and Reform passed H.R. 5803, the Washington, D.C. Admission Act, the first time the D.C. statehood bill has been voted out of a committee since 1993; Whereas the residents of the District of Columbia, who pay the full freight of Federal taxes, serve in the United States Armed Forces, are subject to all of the requirements of citizenship, and otherwise have long made contributions to the life, culture, and leadership of the United States, still are denied the voting representation in the United States Congress and independence from congressional interference in local matters afforded to other United States jurisdictions in violation of the basic principles of taxation requiring representation and local governance; Whereas H.R. 51, the Washington, D.C. Admission Act, has a record 223 cosponsors, more than enough votes to pass the House of Representatives with cosponsors alone; and Whereas the Senate should pass S. 631, the Washington, D.C. Admission Act, which has a record 35 cosponsors: Now, therefore, be it That the House of Representatives—(1)recognizes District of Columbia Emancipation Day, marking the anniversary of the end of slavery in the District of Columbia and symbolizing the aspirations of the citizens of the District of Columbia for the same rights and freedoms afforded to all United States citizens; and (2)recognizes that the Washington, D.C. Admission Act has more than the requisite number of cosponsors necessary to pass in the House of Representatives and that the House of Representatives should pass the Washington, D.C. Admission Act in 2020. 